Citation Nr: 1403182	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  09-20 539	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia



THE ISSUE

Entitlement to an increased rating for wound of the left eye with embedded foreign body (left eye disability), currently evaluated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.



ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran served on active duty from September 1969 to November 1971.  He received the Combat Infantryman Badge and Purple Heart Medal, among other decorations.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, that denied an increased rating for a left eye disability.  

The Board remanded the appeal in March 2011, March 2013, and September 2013 for additional development and adjudication.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

The service-connected wound of the left eye with embedded foreign body is manifested by correctable visual acuity of no worse than 20/80, and is not manifested by impairment of visual field or incapacitating episodes.


CONCLUSION OF LAW

The criteria for a disability rating higher than 10 percent for service-connected wound of the left eye with embedded foreign body are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.79, Diagnostic Code 6009, 6011 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA.

In a May 2008 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  The Veteran was informed of the process by which disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). He was also provided notice required in claims for increased ratings.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2013).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Relevant service treatment and other medical records have been associated with the claims file.  In addition, the Veteran was afforded VA examinations in June 2008 and February and April 2013, which, taken together, are fully adequate to decide the claim.  In this regard, the Board notes that the criteria applicable to the claim are addressed in the examination reports, the Veteran claims file was reviewed, and the February 2013 examiner filed an addendum report in April 2013 that addressed outstanding issues not addressed in the previous reports. 

This matter was remanded in September 2013 in order to obtain a copy of the February 2013 VA examination.  The examination report and current treatment records have now been associated with the claims file.  As such, there has been substantial compliance with the terms of the Board's September 2013, and earlier, remands.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999)

II.  Law and Evidence.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In accordance with 38 C.F.R. § 4.1, 4.2, 4.41, 4.42 (2012) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  While the current evidence is most significant, separate ratings can be provided for separate ratings during the appeal period.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Veteran's left eye disability is currently rated under Diagnostic Code 6009.  It is noted, however, that the disability could also be evaluated under Diagnostic Code 6011.  The rating criteria for disabilities of the eyes were amended as of December 10, 2008, for all claims filed on or after such date.  73 Fed. Reg. 66,543 (2008) (codified at 38 C.F.R. § 4.75-4.79).   Because the Veteran's claim was filed prior to that date, the regulations in effect before December 2008 revision apply.

The applicable rating criteria note that retinal scars, whether unilateral or bilateral, may be assigned a single 10 percent evaluation for localized scars, atrophy, or irregularities of, centrally located, with irregular, duplicated enlarged or diminished image. Diagnostic Code 6011 (2008).  

In addition, unhealed injury of the eye is rated according to Diagnostic Code 6009.  The disabilities listed at Diagnostic Codes 6000 to 6009, in chronic form, are to be rated from 10 percent to 100 percent for impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  A minimum 10 percent rating was assignable during active pathology.  38 C.F.R. § 4.84a (2008).  

These disabilities are evaluated on the basis of either visual impairment due to the particular condition or on incapacitating episodes, whichever results in a higher evaluation.  For VA purposes, an incapacitating episode is a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  38 C.F.R. § 4.79.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks over the past 12 months.  38 C.F.R. § 4.79. 

The Board notes that service connection is not in effect for a right eye disability.  If only one eye is service connected, the visual acuity of the other eye will be considered to be 20/40 for purposes of evaluating the service-connected visual impairment; unless visual acuity in both eyes is 20/200 or less, or peripheral visual fields in both eyes are 20 degrees or less.  38 C.F.R. §§ 3.383(a), 4.75(c). 

The extent of visual field contraction in each eye is determined by recording the extent of the remaining visual fields in each of the eight 45 degree principal meridians.  The number of degrees lost is determined at each meridian by subtracting the remaining degrees from the normal visual fields given in 38 C.F.R. § 4.76a, Table III.  The degrees lost are then added together to determine total degrees lost.  This is subtracted from 500.  The difference represents the total remaining degrees of visual field.  The difference divided by eight represents the average contraction for rating purposes.  Table III provides that the normal visual field extent at 8 principal medians is as follows :  85 degrees temporally; 85 degrees down temporally; 65 degrees down; 50 degrees down nasally; 60 degrees nasally; 55 degrees up nasally; 45 degrees up and 55 degrees up temporally.  38 C.F.R. § 4.76a.

VA treatment records show the assessment of the Veteran's left eye disability as corneal scar.  He has received regular eyeglass examinations (dated in February  2013, July 2012, May 2011, August 2010, December 2009, and February 2009 for example), but no ongoing treatment for his cataract disability or corneal scar.  He did receive an eye examination, however, in February 2009.  In this examination, the Veteran reported decreasing vision OU (both eyes), glare symptoms at night, and marked vision loss OS from shrapnel wound.  Corrected vision in the left eye was 20/60.  Modalities were full and smooth, and confrontation fields were full to finger counting OU.  The examiner noted a marked stromal scar from shrapnel wound OS (left eye).  Vitreous and macula were normal.  The Veteran was diagnosed with large corneal scar OS resulting in reduced vision and cataracts OU.  

The Veteran was also afforded several VA examinations.  The June 2008 VA eye examination indicated that the Veteran's left eye had corrected distance acuity of 20/80 and a corrected near acuity of 20/70.  Ocular modalities were noted to be full and intraocular pressures were normal.  Visual fields tests showed full fields of vision in each eye.  Pupils were noted to be round and reactive to light and there was no afferent pupillary defect.  The left eye showed a dense paracentral stromal corneal scar.  The macula in each eye was shown to be intact.  

The Veteran was again afforded a VA examination dated in May 2011.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  The examiner noted the Veteran's medical history, including a shrapnel wound to the center of the left eye in service resulting in a deep, possibly full thickness penetration of the cornea.  The examiner also indicated that it was likely that the impact also resulted in a certain amount of traumatic cataract.  The examiner stated that the cornea had healed to its maximum extent, but that a very dense, centrally located cornea stromal scar remained, resulting in reduced visual acuity.  Surgery was noted to have been suggested but not undertaken.  

The cataract consisted of 3+ nuclear sclerosis and 3+ cortical opacities, and was likely due to the shrapnel wound.  There was no history of eye neoplasms or incapacitating episodes due to eye disease.  Symptoms were noted to be distorted image, glare, blurring, double vision, impaired night vision, and photophobia.  There were no visible retinal holes, tears, or detachments.  Macula was indicated to be normal, but the examiner found that view may be quite limited due to cataract and corneal scar.  

On examination, the Veteran's left eye corrected visual acuity was 20/50 both near and far.  The examiner found that the Veteran's vision, although reduced, was surprisingly good considering the density of the scar.  The diagnosis was dense cataract left eye.  In addition, the examiner found that the left eye disability did not create significant field loss, nor did it result in diplopia, pain, rest requirements, or incapacity.  The disability was noted, however, to produce significant glare, difficulty driving in bright light or at night with oncoming headlights, reduced ability to see very small objects, and possible diminished depth perception.  The examiner found that the condition was stable and not expected to worsen.  

At a VA examination in February 2013, the examiner indicated that the claims file and electronic records had been reviewed in connection with the examination and report.  This examination revealed that the left eye had corrected distance acuity of 20/40.  Lids were normal.  There was a dense diagonal full thickness scar in the left eye.  Iris was normal.  Macula and vessels were normal and confrontation fields were full to finger counting OU.   

In an addendum dated April 2013, the examiner reported that the Veteran suffered considerable damage to the left eye as a result of a shrapnel injury while serving in Vietnam. The injury included a very deep or possibly penetrating cornea laceration, as well as an apparent traumatic cataract.  Also visible was a small tear in the peripheral iris in the same relative location as the cornea injury.  The net result of the damage was a reduction in left eye acuity to approximately 20/40- to 20/50, as well as considerable glare.  

According to the examiner, the injury was now healed as well as possible, meaning that the cornea was intact but deeply scarred.  The traumatic cataract was stable.  However, the coexisting, naturally occurring cataract was noted to continue to grow and may one day require surgery. There was no associated recurrent inflammatory condition.  Therefore, it was the examiner's opinion that, although some amount of vision impairment was present, "the Veteran's left eye injury does not cause any incapacitating episodes [as defined by VA], nor does it impose any 'rest requirement' on the Veteran."   

Analysis

Regarding the residuals evaluated under Diagnostic Code 6009, the evidence of record does not show that the Veteran has periods of bedrest with treatment by a physician.  His left eye symptomatology primarily includes episodes of vision impairment or blurred vision, photosensitivity, glare, difficulty with night driving, seeing small details and possible issues with depth perception.  There is no evidence of record suggesting that the Veteran has required bed rest because of the service-connected disability.  Thus, the next-higher, 20 percent rating is not warranted under Diagnostic Code 6009.

Similarly, a rating higher than 10 percent is also not warranted under Diagnostic Code 6011.  As previously noted, this diagnostic code provides a maximum 10 percent rating for retinal scars, atrophy, or irregularities.  The Veteran is already in receipt of the maximum rating based on the applicable rating criteria.  A separate rating is not warranted, because the scar does not result in irregular (except as already compensated loss of visual acuity) duplicated, enlarge, or diminished image.  Hence, a higher rating may not be assigned under this diagnostic code.

The Board has also considered whether higher ratings may be assigned for either of the Veteran's left eye disabilities based on impaired visual acuity or visual field.  The objective evidence does not show that the Veteran has any impairments of his visual field.  His left eye corrected vision has been no worse than 20/80, which does not warrant a higher rating under the applicable rating criteria for impaired visual acuity.  See 38 C.F.R. § 4.75, 4.76(b), 4.79.  Thus, the evidence fails to show that ratings higher than 10 percent are warranted based on visual acuity or visual field impairment. 

The Board has also considered whether there are any other potentially applicable diagnostic codes pursuant to which higher ratings for the Veteran's service-connected left eye disabilities could be assigned, but has found none.  Here, the Board acknowledges the Veteran's reports of photosensitivity, blurring, glare, difficulty with night driving, seeing small details and possible issues with depth perception.  However, this symptomatology does not warrant ratings higher than what has already been assigned and/or are contemplated in the currently assigned 10 percent evaluation.  

In addition, consideration has been given to assigning staged ratings; however, at no time during the period in question has the disability approximated the criteria for a rating in excess of 10 percent.  Cf. Hart.

The Board has considered the doctrine of reasonable doubt in reaching the above determination; however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that the VA examinations were generally conducted with the benefit of reviewing of the Veteran's claims file.  However, even in the instance of the June 2008 examination, where the claims file was not available, the examiner appears to have considered an accurate history.  

The Board has also considered the Veteran's reports that his disability had worsened or was worse than evaluated.  On the most recent examination, he reported stable symptoms and has not reported any worsening since that examination, or that the examination findings failed to reflect the severity of his disability.

The Board has also considered whether the Veteran's claim should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required. Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case, the manifestations of the Veteran's claimed disability is contemplated by the schedular criteria.  AS such, referral of the claims for extra-schedular consideration is not in order. 

Entitlement to a total rating for compensation purposes based on individual unemployability is a potential element of all increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case; however, the Veteran has not reported unemployability and there is no other evidence that his service connected disabilities have rendered him unemployable. Thus, further consideration of entitlement to a TDIU is not warranted.  See Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).

The preponderance of the evidence is against an increased rating.  Reasonable doubt does not arise and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.21 (2013).




							(CONTINUED ON NEXT PAGE)
ORDER

An evaluation in excess of 10 percent for wound of the left eye with embedded foreign body is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


